Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 07, 2019

The Court of Appeals hereby passes the following order:

A19D0430. KENNETH CLAY v. TACO BELL, ET. SEQ.

      Kenneth Clay filed this application for discretionary appeal seeking to appeal the
dismissal of his complaint. Although the application includes a copy of the order
sought to be appealed, it does not contain a stamped “filed” copy of the order as
required by Court of Appeals Rule 31 (c). On April 12, 2019, this Court ordered Clay
to supplement his application with a stamped “filed” copy of the order sought to be
appealed within 10 days or the application would be dismissed. No stamped “filed”
order has been filed within the time allowed. Therefore, this application is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/07/2019
                                                I certi fy that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my si gnature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.